DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive. 
	As discussed below, Lee still meets the reasonable broadest interpretation of the amended claims. The examiner further notes the rejections under 112(b) are withdrawn after the applicant’s amendments.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20110300423 A1).
Regarding claim 1, Lee discloses a secondary battery (11, rechargeable battery) comprising: 
an electrode assembly (10); 
a case (520, can) configured to accommodate the electrode assembly (10, [0008] regarding configuration of can), the case (520) comprising a bottom portion (524, bottom plate), long side portions (541 and 542, first and second bottom plates), and short side portions (543 and 544, third and fourth bottom plates), at least one of which comprises a welding portion and is bent and welded ([0069] regarding welding process and bending process); and 
a cap plate (32) coupled to the case (520, [0049] & [0069] regarding cap plate 32 fixed to the opening 21 of can 520). 
Lee teaches welding process to form welding portions (W51 and W5, Figs. 16 & 17 and [0070] regarding welding process).  These features are shown to overlap in fig. 17, meeting the proudest reasonable interpretation of claim 1. Fig. 17 shows multiple welding lines (W51 and W5) that overlap the weld portions in the plan view because weld lines (W51 and W5) are shown to touch and thus overlap. Furthermore, these can be seen to be crossing an extension direction of the welding portions because the weld lines extend the length of the welded portions.  
Regarding claim 2, modified Lee further discloses the secondary battery (11) of claim 1, wherein the overlap-welded portion comprises a plurality of overlap-welded portions spaced apart from each other (Fig. 17 shows W51 and W5 are separate welded portions).
Regarding claim 11, modified Lee further discloses the secondary battery (11) of claim 1, wherein the welding portion (W51) comprises a plurality of welding portions (W51) respectively located at bottom corners of the short side portions (543 and 544, Fig. 17 shows 543 and 544 both have two W51 on each corners).
Regarding claim 12, Lee further discloses a method of manufacturing ([0049], [0057], and [0069]) the secondary battery (11) of claim 1, the method comprising: providing the electrode assembly (10); accommodating the electrode assembly (10) in the case (520), the case (520) comprising long side portions (541 and 542) and short side portions (543 and 544); bending ([0069] regarding bending process) the at least one of the long side portions (541 and 542) and short side portions (543 and 544); coupling the cap plate (32) to the case (520, [0049] & [0069] regarding cap plate 32 fixed to the opening 21 of can 520);
Lee teaches welding process ([0069]) the at least one of the long side portions (541 and 542) and short side portions (543 and 544) at the welding portion (W5 and W51, respectively) but does not disclose the overlap-welding portion.   These features are shown to overlap in fig. 17, meeting the proudest reasonable interpretation of claim 1. However, it would have been anticipated to one having ordinary skill in the art at the time the invention was made to specify the type of welding technique, such as “overlap-welding” to create the welding portions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20110300423 A1) as applied to claim 1 above, and further in view of Ogawa, Yusuke (CN 109475979 A, machine translation provided in this Office Action).
Regarding claim 3, modified Lee discloses the secondary battery (11) of claim 1, with welding portions (W5 and W51), but does not teach auxiliary welding portions. 
Ogawa teaches the welding portion (140, welding piece) comprises main welding portions (141, first welding piece) and auxiliary welding portions (142, second welding piece) overlapped with portions of the main welding portions and auxiliary welding portions (141, Figs. 3, 6, and 10 shows 142 overlapping 141 and 142).
It would have been obvious to one skilled in the art before the effective filing date to add auxiliary welding portions of Ogawa to the welding portions of Lee, in order to increase weld joint strength as well as reduce weld time, thus providing a high quality weld at low costs ([0012]-[0015]). 
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20110300423 A1) and Ogawa, Yusuke (CN 109475979 A, machine translation provided in this Office Action) as applied to claim 3 above, and further in view of Okita et al. (JP 2017200707 A, machine translation obtained from IDS submitted on 11/20/2020).
Regarding claim 4, Lee teaches a secondary battery as discussed above.  However, while Lee anticipates claim 1, claim 4 requires that the short side portions correspond directly to the sides of the case.
Okita, like Lee, teaches a welded battery case.  Okita teaches the case being formed from a single sheet (fig. 4, e.g.) which shows that the long side portions (111) are configured to be bent and extend from the bottom portion (110(a), and each short side portion is configured by combining a first short side portion bent and extended from the bottom portion (120) and second and third short side portions extending from a respective one of the long side portions (112 a and b).  
It would have been obvious to one skilled in the art before the effective filing date to modify the bending and extending process of the body (523) of Lee with the bending and extending process of the short side portions (21, 112a, and 112b) and long side portions (111 and 110a) of Okita, in order to improve production yield and reliability ([0006]).
Additionally, the examiner notes that the claim terms are very broad, and the claims does not really apply any specific structure to the respective portions.  As such, in light of the breadth, an alternate interpretation is applied below.
Alternatively, modified Lee further discloses the secondary battery (11) of claim 3, wherein the long side portions (541 and 542) are configured to be bent ([0069]) and extended from the bottom portion (523, body, see Fig. 16 and [0068] regarding connection of 541 and 542 to 523), but does not teach each of the short side portions (543 and 544) is configured by combining a first short side portion bent and extended from the bottom portion (523) and second and third short side portions extending from a respective one of the long side portions (541 and 542). 
Okita teaches the long side portions (111) are configured to be bent (10b, dotted lines indicate where the bend occurs) and extended from the bottom portion (110a), and each of the short side portions (21, 112a, and 112b) is configured by combining a first short side portion bent (Figs. 6-8 show 21 bent) and extended from the bottom portion (110a) and second (112a) and third (112b) short side portions extending from a respective one of the long side portions (both 111, Fig. 8 shows two 111 one on each side of 110a).
It would have been obvious to one skilled in the art before the effective filing date to modify the bending and extending process of the body (523) of Lee with the bending and extending process of the short side portions (21, 112a, and 112b) and long side portions (111 and 110a) of Okita, in order to improve production yield and reliability ([0006]). Below Fig. 16 of Lee is annotated to show the obvious modification. 

    PNG
    media_image1.png
    691
    611
    media_image1.png
    Greyscale

Regarding claim 5, modified Lee further discloses the secondary battery (11) of claim 4, wherein the main welding portions (W5, W51a, and W51b) comprise a first welding portion (W51a) between the first short side portion (543 and 544) and the second short side portion (541, annotated Fig. 17 provided below), a second welding portion (W51b) between the first short side portion (543 and 544)  and the third short side portion (542, annotated Fig. 17), and a third welding portion (W5) between the second short side portion (541) and the third short side portion (542).

    PNG
    media_image2.png
    709
    857
    media_image2.png
    Greyscale

Regarding claim 6, modified Lee further discloses the secondary battery (11) of claim 5, teaches the overlapping auxiliary welding portions (142, taught by Ogawa), but does not teach the auxiliary welding portion comprises a fourth welding portion and a fifth welding portion. 
It would have been obvious to one skilled in the art before the effective filing date to modify the auxiliary welding portion of modified Lee to comprise a fourth welding portion located across the first welding portion (W51a) and a fifth welding portion located across the second welding portion (W51b), in order to increase weld joint strength as well as reduce weld time, thus providing a high quality weld at low costs ([0012]-[0015] of Ogawa). 
Regarding claim 7, modified Lee further discloses the secondary battery (11) of claim 4, teaches the overlapping auxiliary welding portions (142, taught by Ogawa), but does not teach the auxiliary welding portions are respectively located at a corner of the case, where the first short side portion (543 and 544) and the second short side portion (541) meet, and at a corner of the case, where the first short side portion (543 and 544) and the third short side portion (542) meet. 
Ogawa teaches welding portions (142a and 142b) located at a corner of the case (100).
It would have been obvious to one skilled in the art before the effective filing date to modify the auxiliary welding portions location of modified Lee to corners of Ogawa, so that the auxiliary welding portions are respectively located at a corner of the case, where the first short side portion (543 and 544) and the second short side portion (541) meet, and at a corner of the case, where the first short side portion (543 and 544) and the third short side portion (542) meet, in order to increase weld joint strength as well as reduce weld time, thus providing a high quality weld at low costs ([0012]-[0015] of Ogawa). 
Regarding claim 8, modified Lee further discloses the secondary battery (11) of claim 4, wherein the auxiliary welding portions comprise multiple welding lines (141 and 142 of Ogawa, Figs. 3, 6, and 10).
Regarding claim 9, modified Lee further discloses the secondary battery (11) of claim 4, teaches the overlapping auxiliary welding portions (142, taught by Ogawa) formed by overlaying the metal cover body on the metal container body and welding, but does not teach the auxiliary welding portions are each formed by overlay-welding a metal wire to a portion of the corresponding main welding portion (W5, W51a, and W51b).
Ogawa teaches the welding portion (140, welding piece) comprises main welding portions (141, first welding piece) and auxiliary welding portions (142, second welding piece) overlapped with portions of the main welding portions and auxiliary welding portions (141, Figs. 3, 6, and 10 shows 142 overlapping 141 and 142).
It would have been obvious to one skilled in the art before the effective filing date to modify the auxiliary welding portions formed metal piece overlay-welding of Ogawa to overlay-weld a metal piece to a portion of the corresponding main welding portion (W5, W51a, and W51b) of modified Lee, in order to increase weld joint strength as well as reduce weld time, thus providing a high quality weld at low costs ([0012]-[0015]). 
Regarding claim 10, modified Lee further discloses the secondary battery (11) of claim 4, wherein the main welding portions (W5, W51a, and W51b) are welded as line welds (annotated Fig. 17) and the auxiliary welding portions are welded as welds on the side (141 and 142 of Ogawa, Figs. 3, 6, and 10). 
Fig. 17 shows multiple welding lines (W51 and W5) that overlap the weld portions in the plan view because weld lines (W51 and W5) are shown to touch and thus overlap. Furthermore, these can be seen to be crossing an extension direction of the welding portions because the weld lines extend the length of the welded portions.  
Further regarding claims 9 and 10, the examiner notes that claims 9 and 10 are product by process claims, as “formed by overlay welding…” and “welded as” are product by process limitations. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728